Case 4:20-cv-00724-ALM-KPJ Document 14 Filed 12/23/20 Page 1 of 5 PageID #: 42



                         UNITED STATES DISTRICT COURT FO THE
                                  EASTERN DIST ICT OF TEXAS                             filed
                                                                                           B£ 3 2020
 CRAIG CUNNINGHAM,                                                                     Clerk, U.S. Distnet Court
 Plaintiff,                                                                            Eastern Distric of Texas


 v.

                                                      § 4:20-cv-000724-ALM-KPJ
 Big Think Capital, Inc., et al


 Defendant




   Plaintiffs Motion for Default Judgment against Dan Israel and Big Think Capital, Inc


 1. The Plaintiff in this case has served the defendants with copies of the summons and com¬

      plaint, with an answer due from Big Think Capital on 11/9/2020 and an answer due from

      Dan Israel on 11/20/2020. Returns of service of process are on file dockets 7 and 8.


2. More than 21 days has passed without a response from the defendants.


3. The defendants have been served via process server with the original summons and again

      with a copy of this default judgment motion via process seerver


4. Plaintiff requests the court award the Plaintiff a default judgment of $249,000 for 83 unsoli¬

      cited calls to his cell phone for violations of 47 USC 227(b) in the amount of $1500 per text

      and 47 USC 227(c)(5) and 47 CFR 64.1200(c)(2) in the amount of $1500 per text. Courts in

      the Eastern District of Texas have determined that treble damages are appropriate when a De¬

      fendant continues to call a party after a request to stop and certainly after a lawsuit was filed

      against them.
Case 4:20-cv-00724-ALM-KPJ Document 14 Filed 12/23/20 Page 2 of 5 PageID #: 43




 5. Default is procedurally Warranted


 6. In this case, a default judgment is procedurally warranted. The parties have been served prop¬

    erly and evidence of service is on file. There are no material issues of fact in this case as the

    defendants are in default and thus all allegations in the complaint are presumed to be true.


 7. There is substantial prejudice to the Plaintiff by not awarding a default judgment


 8. There is substantial prejudice to the Plaintiff due to the Defendants failure to respond as it

    brings the adversarial process to a haly.


 9. A arding a default would not be harsh and Grounds for a default judgment have been

    established


 10. A default judgment would not be a harsh remedy as the defaulting parties have had more

    than ample time to respond and the grounds are clearly established.


 11. The Default is not caused by a good faith mistake or excusable neglect and the court

    would not be obligated to set aside the default.


 12. These factors weigh in favor of granting a default as the Defendants have offered no evi¬

     dence that their failure to respond was the product of a good faith mistake or excuse and the

    Plaintiff has not contributed to any delay in this case and there isn t any basis for the court to

     set aside the default.


 13. The Plaintiff is entitled to a default judgment


 14. Plaintiff has sufficiently pled allegations of illegal telemarketing and provided supporting

     evidence in the form of an affidavit and phone records.
Case 4:20-cv-00724-ALM-KPJ Document 14 Filed 12/23/20 Page 3 of 5 PageID #: 44




 15. Plaintiffs evidence supports the involvement of Dan Israel based on the email address in

    each text message showing the account it was generated from, which is Dan@bigthinkcapi-

    tal.com.



 16. In Cunningham v Crosby Billing Services, 4:18-cv-00439 later amended to assert claims

    against Jeff Nahom, the court held that willful and knowing violations were appropriate

    when a defendant had been previously sued by the Plaintiff as the Plaintiff had previously su¬

    ed Jeff Nahom in a different court alleging telemarketing violations and calls conti ued.

    Similary, in this case, the Plaintiff previously sued Big Think Capital in New York Federal

    court, l:20-cv-10623 in the Southern District of New York. The Eastern District court held

     certainly the initiation of a lawsuit filed against Defendants for making automated calls to

    Plaintiffs cell phone in violation of the TCPA, which is pleaded to be the same cell number

    as the instant case gives Defendants reason to know that their conduct may potentially violate

    the TCPA.


 17. Plaintiff requests a hearing to determine damages.


 18. Plainitff hereby requests a heaing to determine damages in this case.


 19. Plaintiff has included a spreadsheet of the text messages sent to the Plaintiff and supporting

    affidavit. Ex A and Ex B.




                                   12/22/2020,615-348-1977


 Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:20-cv-00724-ALM-KPJ Document 14 Filed 12/23/20 Page 4 of 5 PageID #: 45




                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS


  CRAIG CUNNINGH M,                                §
  Plaintiff,                                       §
                                                   §
  V.                                               §
                                                   § 4:20-cv-000724-ALM-KPJ
  Big Think Capital, Inc. et al                    §
                                                   §
                                                   §
  Defendant                                        §



                                  Plaintiffs Certificate of Service


 I hereby certify a true copy of the foregoing was mailed to the defendants in this case via USPS

 First class mail and process server




 Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, T 75075


 615-348-1977
Case 4:20-cv-00724-ALM-KPJ Document 14 Filed 12/23/20 Page 5 of 5 PageID #: 46




                                 12/22/2020,615-348-1977


 Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
